XonarmblrOhm. A.'toroh
rpnnz 'udh?, kllar, county
      .     .
8ur UT1
                                     opinionNo. o-10%
                                     80: wh e th u l l  o ua ty em l*ll
                                         a tl ~lr 0o lmt net4 wa r -
                                         nlm     Lmmlsd to b u @ mllt
                                         6b s o fr io u r ’ 6da r y mud.

         Your Idtar    ot   AukPat   16, 1939   aapzlcaant~    the.
letter amtedhIa* 27 1939, iroE xr. t. L orodhnlt rho
was thy Comty Atdiior or XaUm county LOB reomltedaw
lttsntlon. Welp lolatmm      kiafl~nd&wmcr pendingoar
rrplyu!L rinogcG xugrabtha urroidablo4oly ti mevw-
tne pwar treaut..
                      the nqaur
         Ln rollslduln&                   rromyour ortlor,tua
oplnlon, ornrouslty, am1orm  ireat only with UII #er-
tioular mrru~te &OTP amtlaad for.thereason t&t the
tuu “any 0th~ evl8woa of lnhbtadnrr** eamrs too broad
. fh14    $0 PaMit    . dO~ddO?~titi      thb?~Oi.,~   thi. dOJ!Ut-
sent ln tbr abmaea of aore ayoolfio ram oonounlnt~              uy
partloulu lmlsbtdnarr you uy bow in 8Ll.
         Yo m   repabet lonoun8      red ‘dirootn..oh
                                                   mtturtion
$0 EQoh St&toWUWIIt0~ 180Uodby    ih~?$OWprCrOu~ Of FUb-
lie Auooullt8 and drun (IDtha Mets  Tzurruriroat of M
mp roprlbtich  sadr uroueatto Esotim@ (a) of Artlelm
39L   a0 rwtalno6 L Vuaen'* OQuQl~tiw     6opplasentto
the r;orlre&C%~llbtstuten of 1925. 5!he~trrlal pmvi-
mlons of Seotioa6 (a) o iso ldlrthlc. ten81
aomormblmebm*.A.Tommh,           ham    3


           8UuiTiBfM     (i),   rtalnlnc to thr lm111rlem
                                                        t?
dlrtrlrt       er orlmlaal Ua rrlst lttomqm,   thmlr lmmlmtaatm
M4   mt~~phur,           we quotml

           .All uoh ularlar     aben mnntlonadmhmll
     bo 9mymblmiron the O??lrwm* Smlrry~land,it
     l( lo q umtr .
               I? imaaoqumtr, thm Co58lmBlonmrm’
     Gowt mhmllWmnm?mr tRm mrommmmry?uadmiron
     thhgya;.t""   " the oountyto tliro?flrmn'

           4abmmotlon(k) l? Uetlon 19 ~~16~:
        O( k N
             )O 0fff.U   ?diTiUg l UlUy #h B ll  ?O-
     lOfTe U& y8X-OfffO    lOm~UlB6tf%l
                              fO       ?tOm th. OOQUt;
      rwl4m6, bWWU,      thhrComlmaloarrm'courtmhmlI
     1rmnmfmr from the general fund of thr oouutp to
     mny Ofilmmrm' Bslary nut4 6f ruoh Bounty muoh
     iandm.m say bc ne&~nn(lryto pay the lalarlem
     mad othmrlm(tally
                     authorized rlalnmahargrblo
     lg m lnmt
            lwh fund.when the moneys da osltd to
     tha oz.416or *&I&A
                      illadmrm inmrrioPant to meet
     the olmlrslgnlnmtfLw
           Bubmmoilon(I) la put 9~0vldsrr
        l(~) All moltml 4rmwn trora   odd O??lomrm*
     eelary hnd#   8h J  br 9mld out onl9 on rrnntm
     l99rovd by t&o Bountylndgto?. lo wmrrmntm mhmll
     bo draw0 Ora lmid ?&V&dilf i&TO? Of ml&y 9OTmOU h-
     &obtod to thhr Stata,     county, or to sold ?uad e
     b tiTU Of hfD q-6   W BU     .a until ruoh Aobt
     10 pal& when motlu o? lumhT admbtm&tu~ hmm bomn
     illaddththm oouutylu4ltaF.
         *All monmymrrmlning k a* Wflru~*     Smlmry
     nlna or thmlotlrltylt *e ma&o? mmyflmoB1y-r
     after Ul lalmriomand luth o r lnd u mnmmm$nomrmd
     l@slnstmmld ?unQ ?or maidyeax mh~lP haTa bmm0
     9mid a ndth a looountmo? rid offi.~  hTS boma
     8Uditmdmnd ~pJ+rOTBd by th. OOlltylUditOT Bhall
     bm by 0r4mr O? thr CtiBmhnO?m'   GOtUt tw~OfO?-
     red by rarrmnt lmmua&bythe oouaty Olerk rB*n
     apgpri        to tha ore416 o?Um ~mnuU      fund o? thhr

              Submamtlon(?) 0?6his     leOt%oBprO+idBSg

        w(r) Th@ nomy@   NOSiTed   fro? the 8tata  by
     lmo hmuoh lormty .uadsr Sh. prorimlona ot Sootlon
     6 mnd lubaeotlonb of fleotion  13 o? thim Aot
     mhallbs apportlonwl
                       b the Oor~&mlohm~m*Oar6
                        T Sdnry md of rochmueh

         In Waptmr ~63, Approprsmtlonfor supportrad M&I-
tcnanoa of Judlclmry'COaptrolXsr@m  meotioa   ago 1165 ofthhs
1937 &esmlonxawm Ljth Loglmlmtuxlwe rind that the Lmglm-
lature hmm mpprophntd m d~mlgnmt~    sum of wnry for mppor-
tionment   to 0ount10* wjNlrm'ooMty
                                  o?rlomrmmre pmia m~lmr1.m
            Bier0 or0 outelm          wll   sottlod    rnlu   ad       laolplor
0000 tal by our 00ortm 0ae ln aost 8twe8 goner0 Pu,                       0ao~e
whlo Ii uo that 8tato nrrszts uo not lm~Uord *I,                   nor $0
they  Ilaw the qualltla               of ooml*mlil Paper. They parer.
none oi the qullltleo              or lttrlbutoo oi oo~uol~     raper. Thr
holder mertly rtanda              in the mhosr of tbr payee. WarruM
lo  0ul.yp r im faole             lrido~ow of M lml~btodao~~ ronlag
la a ooavenlmt   rode             or roadaotiae the pub110 bU&oOr     Ona
are nonaogotioblr ~;~l$.,~~by                         vm. Joner,l26 8. m. 732;
Lmmta            ta. Lop=, fl         . .     .
        Who Ooemlaalonsrm* aourt o f l oounty lr a oreoturo
or the 6t0t0 CowitUti00     0nd it8 pau8   Or0 mtitsd  08d
omtrolled   by the Oorratitutlm and the lswa .
the Lo~lBlwlro,    2eo Oonmtltuti0  nrtlole V
&ldrlIi -0. Tro*lo Count    d ClT ‘App 199
sonta tm. I*110 oouaty 1iox. cl+: *pp:j, 2&i
2lend VI. Orr 90 Nx. 492, 9 8. WF.558; Ood.‘iod
Qourt  ox, we11.e*, 15 8. w. 2d) 5551 Eewud vs. Ra4awn
@witty, U6 8. w. (26) 479 (nit rofwad).
            %%a       oountyoourt    being an yent      of the oomty,      auet
ronfmn to tho aodo preoorlbodto? ltr aotlon in tho aorrlro
ci ltr psrrrr wnridou to i* rugwon vs. lreh011, 67 nr.
al.
            ih.~“l-?.nt.inquostlon =e a #~MlOI Of propay,
~mldrnolo~ an obllgdlon     cm the prt of the Stnte to lta
didriot, l   ot:atr~6     eolnot oiileur.    me rum    ropr~rom
tfxrrby lre oar-meek  or with l portlouler trout,   guarontooing
$0 the rupootlre    mcntier on6 tholr 0fUeora rho hold tbo
w,alkble amI bonaflolol     lntU8rt  thoreln   &arm-t loHPdi4
$0, tbol? t*oo Tmluo. 90 the extent     or 14% of their taoa
+&ue, the Etato hs pledgedlto o?Wt.           They are pn abla
to the County Boaot~or, tie (18 dlsbmaing emat Of Jo
omty,    must 0Oomnt for allrmnego      wMah eons into hL8
h u nt8mad lpyly the mme aa ?requfreC by law *. [Se* ArtdOle
1709) sunh worrents UP the Beans of tronsrorrln6 atate
fondn rroa the Lltate Treasury to the county ‘h-my       or
Of~ioers* Salary Fund sul Mtll eatw?J~ .dlsburord ewh OWIU
ropremonted rsrnaln those of the Stats.
       ma aoullty Traosura lo a    blla orriar eQtmuted
tith tha money whlohbelonm to tr a yubllo,whloh00UthUe0
to be pub110 rundm 1,~ hi8 hando..Bin dutlss are rooorlbd
by    statute,          eudhlo   obll~ntlona uo fix04 by the Ea* a      by
the     tams          02 his bond.    ~a010 VI). Burn@@@
                                                       Oounty, 7$ 8. b'. 421.
            ~ocr ths Oarrl~dona~*            Court hue anthorlw l43
urrgln&           out its
                     trust, by rsslePmmto,to obteln lmo than
the fO00 vOlti of th000 portloulor rrrentet       Wehudly
            in ati6tim        or the mtetutw diw~om   thet
$f&$laturr        has prmld~d l~artho6 em8 meam at lwFntlQe
$he Otr;lrer#’ &.%uy YUQ&rhMT.LhUO iS taWfiiOlOQt ikIn&
thu0111          to pay.)ho      salule8 or &ho dlrtzlot,      wmty      oml
prooinot          offloua,       am f0llOnt




                                                                   -
       9. . . covlde6 however    the OouLmaloaora*
    Oourtmhr Pltrudar     frm(ha   Ommrel~d     oftho
    aowty tc thr Otifoad BsLilrf    m     or t&r oi
    ouch c o untyluob tunaa as ray be nrrrrrry  to pv
    the anlaricoand other alaln ohar(rblo qmlnrt
    tha mame when the monies dqorltd    thrroln a?*
    lruuffiolont
               to *sot the olol~~paytablo
                                        thorofrra.*
        We fell to fl~i4 any lutborlt    upreud or *lid,
lut*l~Ug      thr oounty to dleoormt i1‘ own rrrsntm &I py-
lent or lowty obllytloae,     mna rlthout ~cqlslutlrrluttorlty
lt uy not Illsmount the Statswurrntr la payment of ltr
obll~tlonm.
       IOU us therrforrrerpotfully   odrloedthat It lr
the opl~ioa of thla deprtment t&t the Ooaiefrslona~* Oourt
                             tu rrL1 6tate rorrantrlsw~d
o f l oouaty lo sot outhorirotl
to augment the otiioer#*   Balmy I\md or the runty,    et l
dlreoamt.
                             Youtsvary truly
                           Amm’f     o?m?&L or TuA3




        this oplnlon kes boon sonsldsrsd   In o.~afuwioe,
apy.rovsd, and ordud   reaor4d.



                               Orover Stllura
                               Flrot Awistant Attorney
                               Cwasl   or Toxalr